Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
General Information
The merits of this case have been carefully reexamined in light of applicant's response received 04/22/2022. It is the Examiner's position that the rejection of record under 35 USC 112 (a) and (b) has not been overcome by applicant's amendment, and a final rejection is set forth below. 
35 USC 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
The scope of the claim is still unclear. Specifically, the exact depth of the eight recessed openings on the article in reproductions 1.3 and 1.4 (indicated below in grey color) are not clearly disclosed. The examiner understands that the indicated openings are recesses on the article but how deep? As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 

    PNG
    media_image1.png
    650
    1732
    media_image1.png
    Greyscale

Applicant may overcome this refusal by amending reproductions 1.3 and 1.4 to reduce the indicated elements to broken line to remove them from the claim.

The scope of the claim is still unclear. Specifically, the design shows solid lines on the surfaces of the article (indicated below) that are not clearly disclosed. The examiner presumes they are supposed to be shade lines, but the lines are inconsistent from view to view and stretch across the surface connecting from solid line to solid line; which could be mistaken as claimed lines. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 

    PNG
    media_image2.png
    662
    1151
    media_image2.png
    Greyscale

Applicant may overcome this refusal by amending the reproductions to clearly show that the lines on the surface are shade lines by adding breaks to the lines and making them consistent throughout the views, or removing the shading completely. The examiner also recommends that the quality of the reproductions be improved so the exact shape of the article is clearly shown and understood.

Reproduction 1.3 is inconsistent with reproduction 1.4. Reproduction 1.3 shows the multiple lines on the surface of the article as straight lines, and reproduction 1.4 shows those same lines angled on the surface. Consistency is required.

    PNG
    media_image3.png
    1237
    1329
    media_image3.png
    Greyscale

Reproduction 1.5 is inconsistent with reproduction 1.6. Reproduction 1.5 shows the multiple lines on the surface of the article as straight lines, and reproduction 1.6 shows those same lines angled on the surface. Consistency is required.

    PNG
    media_image4.png
    1378
    1146
    media_image4.png
    Greyscale

Because of the inconsistencies and insufficient information in the reproductions provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled. In order to overcome this refusal, it is suggested that the design be shown clearly and consistently among the views. However, care must be taken to not introduce new matter.  It is recommended that every line be clean, sufficiently dense and dark, and uniformly thick and well-defined in the replacement reproductions.
Conclusion
The claim is again and FINALLY REJECTED under 35 USC 112 (a) and (b).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
To inquire about this communication, applicants may contact Examiner Steven Czyz by phone at 571-270-0204.  The examiner can normally be reached Monday through Friday, 8 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Manny Matharu, by phone at 571-272-8601. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

/STEVEN J CZYZ/Primary Examiner, Art Unit 2922